DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataraman et al. (US 20060106796 A1).
Regarding claim 1, Venkataraman discloses:
a computer-implemented method of providing troubleshooting support and maintenance instructions, at least by (paragraph [0094] describing interactively diagnosing a problem (e.g. providing troubleshooting support, paragraph [0101] and providing corrective actions (e.g. maintenance instructions)
the computer-implemented method comprising: ingesting technical information relevant to an asset to be serviced, at least by (paragraph [0059-0062] describes acquiring/mining (e.g. ingesting) knowledge from documents, guide, manuals (e.g. technical information)  relevant to entities (e.g. asset))
processing the ingested technical information to provide structured service data, the processing being based on maintenance requirements and information associated with the asset, at least by (paragraph [0061-0063] describes how the knowledge is extracted from the acquired documents to populate the knowledge store (e.g. structured service data), where parsing, making associations and relationships is processing, and paragraph [0053-0054] further descries the knowledge being based on maintenance requirements and information associated with the asset)
receiving a technical observation from a user tasked in servicing of the asset, at least by (paragraph [0079-0081] describes receiving symptoms,  which are technical observation from a user tasked in servicing of the asset)
interrogating the structured service data based on the technical observation received from the user, at least by (paragraph [0081] which describes a search query, based on the symptoms received from the user, used to query (e.g. interrogating) the knowledge store (e.g. the structured service data))
and providing troubleshooting support and maintenance instructions for the asset derived from the interrogation of the structured service data, wherein the troubleshooting support and maintenance instructions enable servicing of the asset by the user, at least by (paragraph [0081-0085] describe the process of querying the knowledge store (e.g. interrogation of the structured service data) resulting in identifying the troubleshooting support and maintenance instructions for detected issues/defect as described in  paragraph [0090] “interactive diagnostic service presents the corrective actions to the requester. At this point the requestor performs the corrective actions and the problem is resolved.”)
As per claim 2, claim 1 is incorporated and Venkataraman further describes:
further comprising presenting the structured service data to an application layer through which the structured service data is interrogated, at least by (paragraph [0067, 0070,0080] describes interfaces (e.g. application layer) for the interactive diagnostic system, an example being a www browser that can receive symptoms from a user to interrogate the knowledge store)
As per claim 3, claim 2 is incorporated and Venkataraman further describes:
wherein the structured service data is presented to the application layer in a unified maintenance modelling language staged on a non- relational database, at least by (paragraph [0011] “various diagnostic entities and modeling those entities within knowledge stores for purposes of providing unified and automated interactive resource diagnostics” paragraph [0116] further describes the knowledge data store being implemented with extensible markup language (XML) and expressed using a schema that is an XML schema definition (referred to as XSD) (e.g. a unified maintenance modelling language staged on a non- relational database)
As per claim 8, claim 1 is incorporated and Venkataraman further describes:
further comprising: in response to the technical observation from the user, presenting a plurality of potential technical defects for the asset derived from the interrogation of the structured service data, at least by (paragraph [0084-0085] describes after receiving an initial symptom form the user, the system providing more focused questions or additional testing or information to the requestor)
enabling a selection by the user of one of the plurality of potential technical defects; and providing a structured workflow configured to solicit a response from the user based on which further interrogation of the structured service data is effected to determine the maintenance instructions required to enable servicing of the asset, at least by (paragraph [0097-0099, 0119-0120] describes a closed loop workflow that allows the user to provide confirmation actions or test in response to the one or more questions provided by the system and based on the responses, querying the knowledge store to identify the corrective action (paragraph [0100-0101])
As per claim 9, claim 8 is incorporated and Venkataraman further describes:
wherein the response is solicited from the user by presenting at least one troubleshooting instruction contained within the structured workflow, at least by (paragraph [0097-0098] “result in a list of candidate causes that require further evaluation. Correspondingly, in some cases, the answer set returned from the knowledge store is a set of one or more questions (e.g. presenting at least one troubleshooting instruction contained within the structured workflow), which are directed to winnowing the potential causes for the problem down to a smaller set of possibilities or down to a single possibility…the questions are posed to the requestor”)
As per claim 10, claim 8 is incorporated and Venkataraman further describes:
wherein presenting the plurality of potential defects comprises: weighting the potential defects depending on their relevance to the technical observation, the weighting being derived from the interrogation of the structured service data; and cause a display, by a display device, of the potential defects dependent on their weighting, at least by (paragraph [0100] describes probabilities as weight associated with potential candidate causes and displaying them based on said probabilities)
As per claim 15, claim 1 is incorporated and Venkataraman further describes:
wherein ingesting technical information comprises digitally imaging technical documents from which the technical information is obtained in an electronic form, at least by (paragraph [0005] “a manual is in an imaged format”)
Claims 19, 20 and 21 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as a system and method, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Liang et al. (US 20160042298 A1).
As per claim 4, claim 3 is incorporated and Venkataraman further describes:
wherein processing the ingested technical information comprises: transforming data associated with the ingested technical information into a standardized format file and data model including transformed data having common information data sets; 
and shaping the standardized format file by editing certain of the transformed data based on the maintenance requirements and information to provide a contextual knowledge file and database, at least by (paragraph [0061] describes parsing technical information and populating the information within the data store in records and fields, which describes the ability to ingest technical information into a database and data model described as (diagnostic data model, see Fig. 1; or even at a high level schema described in para. 0116) , paragraph [0054-0055] further describes storing information related to maintenance based on certain attributes such as: unique identifier, periodicity of a maintenance task according to an asset life computation strategy, a description of a task, a system identifier, and/or a fault model identifier (e.g.  maintenance requirements and information to provide a contextual knowledge file and database), where the  standardized format file is XML and model defined in XML schema (see para. 0116).
While it should be understood that transformation and standardization of the data is required to store the technical information in the knowledge base described by Venkataraman. Liang et al. (US 20160042298 A1) is further incorporated to describe ingesting documents into a knowledge base using transformation and standardization techniques, see paragraph [0034] “transforming information in the data content into knowledge units” paragraph [0041] “ingestion can include normalizing the content into a common format, and storing the content as one or more knowledge units in a knowledge bank 140 (e.g., a knowledge data store)” paragraph [0054] further describes performing contextual, sematic, and linguistic analyses on the knowledge units to infer concepts and topics covered by the knowledge units which models the data and provides a contextual model and database)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering and analyzing content form multiple content sources as taught by Liang in para. 0038.
As per claim 5, claim 4 is incorporated and Venkataraman further describes:
wherein processing the ingested technical information comprises cleansing the contextual knowledge file by indexing data from the contextual knowledge file based on a statistical correlation of the data to the maintenance requirements and information associated with the asset to provide an indexable knowledge file, at least by (paragraph [0068] “initially populating the knowledge store 210 with the appropriate information about each of the resources is to identify a variety of fields for various predefined entities or to identify types of data that represents the information. Each of these fields for an entity may be indexed, linked to other fields, and has identifiers within the knowledge store”)
But fails to describe statistical correlation
However Liang discloses the above limitation at least by (paragraph [0098] which describes using statistical analysis to extracted relevant terms)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering and analyzing content form multiple content sources as taught by Liang in para. 0038.
As per claim 6, claim 5 is incorporated and Venkataraman further describes:
wherein processing the ingested technical information comprises transforming the indexable knowledge file into a unified maintenance file of the non-relational database including the structured service data for interrogation based on at least one technical query from the user, at least by (paragraph [0116] further describes the knowledge data store being implemented with extensible markup language (XML) and expressed using a schema that is an XML schema definition (referred to as XSD) (e.g. a unified maintenance modelling language staged on a non- relational database); paragraph [0081-0085] describe the process of querying the knowledge store (e.g. interrogation of the structured service data) resulting in identifying the troubleshooting support and maintenance instructions as described in  paragraph [0090] “interactive diagnostic service presents the corrective actions to the requester. At this point the requestor performs the corrective actions and the problem is resolved.”)
As per claim 7, claim 6 is incorporated and Venkataraman further describes:
wherein processing the ingested technical information comprises preliminary translating data associated with the ingested technical information using statistical machine translation to converge data types and structures of the ingested information prior to the transformation of the data into the standardised format file and data model.
However Liang discloses the above limitation at least by (paragraph [0052-0053] which describes receiving different types of content of different data types, content synthesizer that converging the data types into a common format that includes using statistical analysis to extract key terms (paragraph [0098]) and metadata that is transformed into the each knowledge unit or knowledge base which as described in Venkataraman  is a knowledge base represented in XML and XML schema e.g. (standardized format file and data model)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering and analyzing content form multiple content sources as taught by Liang in para. 0038.
As per claim 16, claim 1 is incorporated and Venkataraman further describes:
wherein ingesting technical information involves extracting the technical information from at least one of: a local area network, a wide area network, and an internet-enabled device associated with the asset to be serviced, at least by (paragraph [0021] which describes information collection being collected from disparate sources, and paragraph [0005] further describes these manuals being from the web, to from a particular manufacture)
However, Liang further discloses how the content sources can be local, over the network and internet see paragraph [0038])
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of discovering and analyzing content form multiple content sources as taught by Liang in para. 0038.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Vah et al. (US 20210004284 A1 ).
As per claim 11, claim 8 is incorporated and Venkataraman fails to describe:
wherein providing the structured workflow comprises a dynamic construction of the workflow by an application of machine learning algorithms associated with the asset to be serviced by the user.
However Vah discloses the above limitation at least by (paragraph [0030] The machine learning modes can be implemented to dynamically/automatically populate the standardized dropdowns as to relevant options to repair technicians, which can be based on historical repair data and other data or information” such dynamic dropdowns are based on structured decision trees (workflow) see para. 0068-0069)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vah into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification to apply machine learning model to data to recommend the most probable repair solution as taught by Vah in para. 0023.
As per claim 12, claim 11 is incorporated and Venkataraman fails to describe:
wherein a provision of the structured workflow comprises a dynamic construction of the workflow by an application of machine learning algorithms associated with behaviors of the user tasked in servicing of the asset and behaviors of the asset.
However Vah discloses the above limitation at least by (paragraph [0030] The machine learning modes can be implemented to dynamically/automatically populate the standardized dropdowns as to relevant options to repair technicians, which can be based on historical repair data and other data or information” such dynamic dropdowns are based on structured decision trees (workflow) see para. 0068-0069), where historical repair and selected dropdown are interpreted as behaviors of the user tasked in servicing of the asset and behaviors of the asset)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vah into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification to apply machine learning model to data to recommend the most probable repair solution as taught by Vah in para. 0023.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Castellani et al. (US 20080294423 A1).
As per claim 13, claim 8 is incorporated and Venkataraman fails to describe:
wherein the solicitation of the response in the structured workflow comprises a use of natural language by the user.
However Castellani et al. (US 20080294423 A1) discloses the above limitation at least by (paragraph [0050] which describes solution sequences (e.g. structured workflow) expressed in natural language)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Castellani into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the ability to support Natural Language responses and queries taught by Castellani.
As per claim 14, claim 1 is incorporated and Venkataraman fails to describe:
wherein receiving the technical observation comprises the user using natural language in the technical observation based on which the structured service data is interrogated.
However Castellani et al. (US 20080294423 A1) discloses the above limitation at least by (paragraph [0059] describes user inputted query in natural language)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Castellani into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the ability to support Natural Language responses and queries taught by Castellani.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Abel et al. (US 20150371455 A1).
As per claim 17, claim 1 is incorporated and Venkataraman further describes:
further comprising imaging the asset to be serviced, wherein the imaging is effective in identifying the asset for at least partly-automated interrogation of the structured service data depending on the identified asset.
However, Abel discloses the above limitation at least by (paragraph [0052] which describes capturing an image content which is used to identify the subject matter (e.g. asset) and used as a request to the on-board diagnostic (e.g. at least partly-automated interrogation of the structured service data depending on the identified asset)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Abel into the teaching of Venkataraman because one of the ordinary skill in the art would have been motivated to use such a modification for the ability to utilize captured images as a form of input as taught by Abel.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman and Abel in view of Shen et al. (End-to-End Deep Image Reconstruction From Human Brain Activity, 2019)
As per claim 18, claim 17 is incorporated and Venkataraman further describes:
wherein the asset is identified by the user using a neuroimaging device associated with the user for brain recognition of the asset to be serviced.
However Shen discloses the ability to recognize reconstructed images (e.g. identify assets) from FMRI activity (e.g. neuroimaging device associated with the user for brain recognition) using deep neural networks)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shen into the teaching of Venkataraman and Abel because one of the ordinary skill in the art would have been motivated to use such a modification for the ability to utilize FMRI activity as a form of input as taught by Shen.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/13/2022